Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 07/12/22 regarding application 16/940,625, in which claims 1-3, 8-10 and 15-16 were amended. Claims 1-20 are pending and have been considered.

Response to Arguments
Amended independent claims 1, 8, and 15 overcome the 35 U.S.C. 101 rejections of claims 1-20, and so they are withdrawn. Specifically, Applicant argues on page 8 of the Remarks 07/12/22 that a person cannot mentally identify and semantically parse a passage from a corpus that includes targeted co-occurring entities, mentally construct a parse tree of intervening nodes, and analyze those intervening nodes against an ontology for concurrence with the ontology in any practical manner required by a plain reading of the claims. The examiner agrees.
Amended independent claims 1, 8, and 15 overcome the 35 U.S.C. 103 rejections of claims 1-20 based on Tacchi, Wilbanks, Choe, Busch, and Srinvasan, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 8, and 15 is Tacchi et al. (9,436,760).

Tacchi discloses a computer-implemented method comprising: 
determining, by a processor, an ontology, the ontology comprising a plurality of ontological relationships (the graph topology 16 may be a data structure in memory that indicates semantic relationships between documents in the internal dataset 12, which is considered an “ontology” since it represents knowledge, and is a weighted graph having nodes corresponding to respective documents in the corpus and edges having weights indicating semantic similarity between pairs of nodes, i.e. relationships, to which those edges connect, Col 6 lines 40-47); 
receiving, by the processor, a plurality of passages (internal and external data sets, which may be academic articles and a body of journalism, Col 4 lines 56-67); 
determining, by the processor, a target set of co-occurring entities comprising a first entity and a second entity (identifying neighboring nodes based on adjacency to the respective node in the graph, Col 2 lines 1-3, from graph repository containing graphs of relationships between entities mentioned in the documents, Col 16 lines 23-24, the graphs constructed with entities as nodes, Col 17 lines 47-49); 
determining a first passage in the plurality of passages that includes the first entity and the second entity (selecting documents from an external corpus based on references to entities mentioned in the documents of the neighboring nodes, Col 2 lines 3-7, Col 17 lines 42-56); 
determining, from the ontology, a first ontological relationship between the first entity and the second entity (edges between nodes in the graph, Col 1 lines 62-67, describe relationships between entities, Col 17 lines 42-56); 
analyzing the first passage to determine a congruency score for the first ontological relationship (similarity of n-grams and corresponding entities may be determined based on similarity of resulting vectors in the co-occurrence matrix, e.g. based on cosine similarity, i.e. “congruency”, Col 19 lines 14-17); and 
generating a cluster between the first entity and the second entity in the first passages based on the congruency score being within a threshold (iterating through each of the vectors reflected in the records and designating a vector as a core location in vector space if at least a threshold number of the other vectors in the records are within a threshold distance in vector space … where nodes on the graph are identified in response to non-core corresponding vectors being within a threshold distance of a core vector in the graph, and in response to core vector in the graph being reachable by other core vectors in the graph, where to vectors are reachable from one another if there is a path from one vector to the other vector where every link and the path is a core vector and is it within a threshold distance of one another. The set of nodes in each resulting graph, in some embodiments, may be designated as a cluster, and points excluded from the graphs may be designated as outliers that do not correspond to clusters, Col 19 lines 24-41).
However, Tacchi does not disclose the limitations of amended independent claims 1, 8, or 15.

Merdivan et al. (2016/0379120) discloses knowledge canvassing using a knowledge graph and a question answer system. Merdivan makes use of the existence of intervening nodes in determining relevancy of passages to a potential answer to the posed question, see ([0101]-[0104]). However, Merdivan also does not disclose the limitations of amended independent claims 1, 8, or 15.

A combination or modification of Tacchi, Merdivan, and the other prior art of record would not have resulted in the limitations of claims 1, 8, or 15, and therefore claims 1, 8, or 15 would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Dependent claims 2-7, 9-14, and 16-20 are allowable because they further limit allowable parent claims 1, 8, and 15. 

Paragraph [0062] on pages 19-20 of the original specification states that a computer readable storage medium is not to be construed as being transitory signals per se, and so claims 15-20 encompass only eligible subject matter under 35 U.S.C. 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                     08/23/22